492 N.W.2d 256 (1992)
80 SOUTH EIGHTH STREET LIMITED PARTNERSHIP, et al., Plaintiffs,
v.
CAREY-CANADA, INC., et al., W.R. Grace Co., Defendants.
No. C1-91-1427.
Supreme Court of Minnesota.
November 6, 1992.[*]

ORDER
KEITH, Chief Justice.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the motion requesting this court to withdraw its opinion in the above-entitled matter filed on June 26, 1992, 486 N.W.2d 393, as amended by order filed on September 11, 1992 be, and the same is, denied.
IT IS FURTHER ORDERED that the motion for reconsideration of the September 11, 1992 order be, and the same is, granted for the limited purpose of directing the deletion of the following language in footnote 1, page 7 of the slip opinion as follows:
Amicus, Attorney General of the State of Minnesota, joins 80 South Eighth's argument that the asbestos poses an unreasonable risk of harm to the public because even in its undisturbed form, it continues to release asbestos fibers throughout the building, thereby endangering not only the health of the occupants of the building, but that of the general public.
The motion is in all other respects, denied. A substituted page 7 of the opinion shall be filed and shall constitute the final amendment to the opinion filed on June 26, 1992 as first amended by order filed on September 11, 1992.
NOTES
[*]  Editor's Note: Correcting Opinion published at 486 N.W.2d 393.